Citation Nr: 0735931	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-36 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disability, 
to include lumbar spine degenerative disc disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which the RO denied the 
veteran's claim for service connection for lumbar spine 
degenerative disease (claimed as a back condition).  In 
November 2003 , the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2003, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 
2004.

In November 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's  motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No back disability was shown in service, or for many 
years thereafter, and the only medical opinion on the 
question of a medical relationship between the current 
degenerative disc disease and arthritis of the lumbar spine 
and the veteran's active service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, to include lumbar spine degenerative disc 
disease, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 ,3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a back condition, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence in his possession that is relevant to the 
claim.  Clearly, this letters meets Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement.

The veteran was provided with information pertaining to the 
assignment of effective dates and percentage ratings in a 
March 2006 letter.  After issuance of that notice described 
above, and opportunity for the appellant to respond, the 
April 2006 supplemental SOC (SSOC) reflects readjudication of 
the claim.  Hence, the appellant is not shown to be 
prejudiced by the timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007);  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
outpatient treatment records dated from January 1999 to March 
2003, VA outpatient treatment records dated from January 2002 
to December 2005, as well as the report of a February 2006 VA 
examination.  Also of record and considered in connection 
with the claim are lay statements submitted by the veteran 
and various written statements provided by the appellant and 
by his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


The veteran asserts that his current lumbar spine disability 
is the result of a lumbar spine tap done during service 
related to treatment for meningitis and pneumonia.  
Alternatively, in an October 2004 statement, he asserted that 
he injured his back during service after a fall when he had 
to jump of a ship because the gangplank was up.  However, 
considering the claim in light of the above-noted legal 
authority, the Board finds the claim for service connection 
must be denied.

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of a back injury in 
service.  The records show that the veteran was treated from 
lobar pneumonia from March to April 1944.  It was noted that 
he was given routine care and made an uneventful recovery.  A 
March 1944 Medical Certificate noted that the veteran had 
been observed for early pneumonia with signs of meningismus, 
early.  There is no evidence of a lumbar spinal tap being 
performed during active service.

Post-service private outpatient treatment records dated from 
January 2000 to March 2003 show complaints of low back pain 
with diagnoses of osteoporosis and osteoarthritis.  None of 
those treatment records include a medical opinion linking the 
lumbar spine disorder to service.

VA outpatient treatment records dated from January 2002 to 
December 2005 show treatment of low back pain.  In March 
2003, the veteran reported that he had back pain since the 
1940's off and on and that he believed that it was due to a 
spinal tap during service.  April 2003 x-ray studies sowed 
severe osteoporosis and multiple levels of degenerative disc 
disease of the lumbar and thoracic spine.  None of the post-
service VA medical records include a medical opinion linking 
the current lumbar spine disorder to service.

Lay statements of C.G. and E.S. submitted in August 2004, 
indicate that they each knew the veteran prior to service and 
he had no back problems.  An August 2004 statement of L.S. 
and a September 2004 statement of E.H indicate that they knew 
the veteran after service and that he had experienced back 
problem, including pain.  A January 2004 statement of the 
veteran's daughter asserted that the veteran was treated in 
service for pneumonia and had a spinal puncture.  It was 
indicated that she was unable to located additional service 
medical records.

On VA examination in February 2006, the examiner noted that 
the claims file was reviewed.  The veteran reported that he 
hurt his back in service.  He reported that he believed that 
a spinal tap was performed during hospitalization in service 
and that this caused his back problems.  The veteran also 
reported that he slipped as he was getting off the Coast 
Guard cutter the day before he went into the hospital and 
when he went back to duty he had a lot of back pain and 
trouble walking.  He indicated that he was bothered by back 
pain after service but did not see any doctors until 2003.  
The examiner noted that he reviewed the claims file carefully 
and there is no record of any spinal tap being done and this 
was simply a statement from the veteran himself.  The 
diagnosis was advanced degenerative arthritic changes with 
multiple levels of degenerative disc disease throughout the 
lumbosascral spine and the lower thoracic spine.  

The examiner concluded that, after review of all the medical 
records and the entire claims file, the medical records are 
negative for any treatment involving a back condition or 
spinal tap.  It was noted that the October 1944 discharge 
examination stated no physical problems and there was no 
evidence of any back problems.  The examiner concluded that 
present degenerative arthritis with multiple levels of disc 
degenerative is not caused by any active duty injury to 
include no injury caused by any spinal tap.  

Thus, the medical evidence reflects that no back disability 
was shown in service or for many years thereafter; hence, the 
medical evidence does not establish a back disability in 
service, or evidence of degenerative changes of the lumbar 
spine within the presumptive period.  Moreover, the only 
medical opinion to address whether there exists a nexus 
between current back disability and service weighs against 
the claim, and neither the veteran nor his representative has 
identified or even alluded to the existence of any contrary 
medical opinion(s)-any that, in fact, support(s) a 
relationship between the current low back disability and the 
veteran's active service.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's written 
assertions, as well as the lay statements submitted on his 
behalf, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
question of medical etiology of the current low back 
disability-a matter within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  To whatever extent the lay affiants, to include the 
veteran, attempt to establish a medical nexus between current 
low back disability and service, as laypersons without the 
appropriate medical training and expertise, none is competent 
to render a probative opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have probative value.  Similarly, the fact that the 
veteran's own reported history is reflected in his medical 
records does not constitute medical evidence to support the 
claim.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a 
transcription of a lay history is not transformed into 
competent evidence merely because the transcriber happens to 
be a medical professional.)

Under these circumstances, the claim for service connection 
for a low back disability, to include lumbar spine 
degenerative disc disease, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a low back disability, to include 
lumbar spine degenerative disc disease, is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


